DETAILED ACTION

This Office Action is a response to an application filed on 09/10/2021, in which claims 1-10 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.16/968942, filed on 08/11/2020.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon (US 2019/0141319 A1).

Regarding claim 1, Moon discloses: A method of decoding an image, comprising: 
obtaining, from a bitstream, first split information indicating whether to split a current coding block into a plurality of sub-blocks (see Moon, paragraph 123 and 131); 
obtaining, from the bitstream, second split information indicating a split direction of the current coding block when the first split information indicates that the current coding block is split into the plurality of the sub-blocks, wherein the split direction is determined as one of a horizontal direction or a vertical direction (see Moon, paragraph 147, When the current coding block is divided into two partial blocks, the apparatus for encoding may further encode information on a division direction. Here, the division direction indicates whether the current coding block is divided in the horizontal direction or vertical direction); 
determining, based on the first split information and the second split information, a split type of the current coding block (see Moon, paragraph 182); 
splitting, based on the split type, the current coding block into the plurality of the sub-blocks (see Moon, paragraph 182); and 
performing intra prediction on each of the sub-blocks belonging to the current coding block (see Fig. 9, step 904), 
wherein a number of the plurality of the sub-blocks is determined, based on a width and a height of the current coding block, as one of a plurality of candidate numbers pre-defined at a decoding apparatus (see paragraph 64 and Fig. 11).
Regarding claim 2, Moon discloses: The method of claim 1, wherein the candidate numbers include at least one of 2, 4, 8 or 16 (see Moon, paragraph 64).
Regarding claim 3, Moon discloses: The method of claim 1, wherein the number of the plurality of the sub-blocks is determined as 2 when one of the width or the height of the current coding block is equal to 4 and the other one of the width or the height of the current coding block is equal to 8 (see Moon, paragraph 189, minimum size of coding block is 4x4, also see paragraph 125, dividing the block into two blocks), and 
wherein the number of the plurality of the sub-blocks is determined as 4 when the width and the height of the current coding block are greater than or equal to 8, respectively (see Moon, paragraph 189, minimum size of coding block is 4x4, also see paragraph 127, dividing the block into four blocks).
Regarding claim 4, Moon discloses: The method of claim 1, wherein the intra prediction is sequentially performed on the each of the sub-blocks in a predetermined coding order (see Moon, Fig. 9-11 and paragraph 149).
Regarding claim 5, Moon discloses: The method of claim 1, wherein the method further comprising: 
deriving an intra prediction mode of the current coding block (see Moon, paragraph 191).

Regarding claim 6, Moon discloses: The method of claim 5, wherein the intra prediction mode is derived from an intra prediction mode set, and 
wherein the intra prediction mode set includes 2 non-directional modes and 65 directional modes (see Moon, paragraph 191, 67 available intra prediction blocks, and paragraph 193, also see paragraph 69 and 72, the 2 non-directional modes are DC mode and planar mode).
Regarding claim 7, Moon discloses: The method of claim 5, wherein deriving the intra prediction mode comprising: 
generating an MPM (Most Probable Mode) list of the current coding block using intra prediction modes of neighboring blocks of the current coding block (see Moon, paragraph 8 and 217); and 
determining the intra prediction mode of the current coding block from the MPM list (see Moon, paragraph 218 and Fig 18), 
wherein the MPM list includes 5 MPMs (see Moon, paragraph 234).
Regarding claim 8, Moon discloses: The method of claim 7, wherein the neighboring blocks includes a left neighboring block and a top neighboring block (see Moon, Fig. 21), 
wherein when there is a plurality of blocks adjacent to a left of the current coding block, a bottom-most block among the plurality of blocks is determined as the left neighboring block (see Moon, Fig. 21 and paragraph 228), and 
wherein when there is a plurality of blocks adjacent to a top of the current coding block, a right-most block among the plurality of blocks is determined as the top neighboring block (see Moon, Fig. 21 and paragraph 228).

Regarding claim 9 and 10, claims 9 and 10 are drawn to a method and a computer readable storage medium having limitations similar to the method claimed in claim 1 treated in the above rejections.  Therefore, method and CRM claims 9 and 10 correspond to method claim 1 and are rejected for the same reasons of anticipation as used above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483